Citation Nr: 0307720	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant had a period of verified active duty military 
service from January 1975 to February 1979, with an 
additional, but partially unverified, period of active duty 
military service from approximately April 1980 to October 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claim on appeal was originally denied as not 
well grounded in rating decisions issued in February 2000 and 
June 2000; however, the Board finds that the RO's 
readjudication of the claim on the merits in November 2001 
was in compliance with section 7(b) of the Veterans Claims 
Assistance Act of 2000 (the VCAA) (paragraph (2) of section 
7(b) defined denials or dismissals contemplated under that 
section as those that became final "during the period 
beginning on July 14, 1999, and ending on the date of 
enactment" of the VCAA - November 9, 2000, and were issued 
because the claim was not well grounded).  See VAOPGCPREC 
3-2001, dated January 21, 2001.

The appellant and his wife testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO in 
December 2002.  A transcript of that hearing has been 
associated with the claims file.

Other issues

The appeal presently before the Board has been perfected as 
to the issue of service connection for a low back disorder, 
as set forth on the title page.  The appellant has not 
perfected an appeal to the Board as to any other claims, to 
include claims seeking entitlement to service connection for 
mental problems, bilateral hearing loss and bilateral knee 
disorders.  The record shows that these claims were 
originally denied by the RO's February 2000 rating decision.  
Following the timely filing of a notice of disagreement (NOD) 
in May 2000 as to the back disorder claim and the issuance of 
a statement of the case in June 2000, the appellant did not 
thereafter perfect an appeal by filing a VA Form 9, 
substantive appeal, or equivalent document addressing these 
other claims.  The appellant's timely filed VA Form 9 
received by the RO in July 2000 only addressed the low back 
disorder claim that has been perfected for appeal, and no 
additional statement was received by the appellant within the 
remainder of the one-year appeals period following issuance 
of the June 2000 statement of the case, which can be 
construed as expressing an intent to perfect an appeal as to 
any other claim.  Moreover, the transcript of the appellant's 
December 2002 Travel Board hearing does not reflect an intent 
to file an appeal regarding any other claims other than the 
low back disorder claim.

The Board may only exercise jurisdiction over an issue after 
a veteran-claimant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
NOD initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA]; see also 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

The Board additionally observes that the appellant was 
advised by letter dated in August 2001 that his claims of 
service connection for the mental disorder, hearing loss and 
knee disorders (which was denied in the February 2000 rating 
decision on the basis that they were not well grounded) would 
be readjudicated due to changes in the law enacted by the 
Veterans Claims Assistance Act of 2000.  Such does not serve 
to confer the Board with appellate jurisdiction over those 
issues in the absence of a perfected appeal under the Board's 
Rules of Practice (Parts 19 & 20 of 38 C.F.R.).




FINDING OF FACT

The relevant and competent evidence of record indicates that 
the appellant's low back disorder, presently diagnosed as 
arthritis of the lumbar spine, is causally related to back 
injuries sustained in service.


CONCLUSION OF LAW

A low back disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303(b), (d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating 
this claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the appellant a letter 
in May 1999 advising him that he could provide medical 
evidence showing a relationship between any current disorder 
and his military service, including medical reports showing 
treatment for the back disorder at issue herein.  He was 
informed as well that he could authorize VA to obtain private 
medical records by completing the appropriate form (VA Form 
21-4142), copies of which were enclosed with the letter.  
Thereafter, the record shows that the appellant was informed 
of the law and regulations generally applicable to his claim 
for service connection by statement of the case furnished to 
him in June 2000.  The record also shows that provisions 
relating to the VCAA were set forth specifically and in 
detail in a letter furnished to the appellant in August 2001.

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the appellant was clearly 
notified of the evidence necessary to substantiate his claim 
of service connection for the back disorder at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.



(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record on appeal shows that the appellant was afforded VA 
fee-basis compensation examination in January 2001, and 
following a 60-day hold on the case following the December 
2002 Travel Board hearing, he submitted a nexus statement 
from his private physician addressing the nature and etiology 
of the low back disorder.  In addition, all known and 
available service, private and VA medical records have been 
obtained and are associated with the claims file.  The 
appellant does not appear to contend that additional evidence 
that is pertinent exists and needs to be obtained.  In 
addition, the appellant has been accorded ample opportunity 
to present evidence and argument in support of his claim.  
And he was informed of his right to a hearing and presented 
several options for presenting personal testimony; in 
connection with this matter, he and his wife testified at a 
personal hearing held before the undersigned Veterans Law 
Judge in December 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Service connection - in general

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered of disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131, 1153 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Analysis

Factual background

The appellant is seeking service connection for a low back 
disorder.  He testified on appeal that he sustained injuries 
to his back during his second period of active duty, and that 
the resulting chronic low back pain and arthritis he 
presently suffers from are due to the in-service injuries.

The appellant's service medical records reveal that he 
received extensive treatment for chronic low back pain 
following a January 1982 motor vehicle accident.  He 
sustained a strain injury in this accident, but apparently, 
he did not respond positively to treatment.  He received 
additional inpatient care for the on-going pain complaint due 
to this injury in May 1983 while stationed in England, 
including an extended period of bedrest and psychiatric 
evaluation to rule out non-organic causes of his chronic 
pain.  Treatment records dated in 1983 further disclose the 
problems he was experiencing in his low back carrying out his 
duties as an aircraft mechanic, and specifically, while using 
ladders to climb up on various aircraft; it appears from 
these records that he was continually aggravating his back 
injury going up and down ladders.  The service records also 
show that he was placed on physical profile for the residuals 
of his back injury on a number of occasions between 1982 and 
1984, and his discharge physical examination of September 
1984 reflects a diagnosis of recurrent low back pain 
secondary to the aforementioned car accident.

In connection with this claim, the appellant was evaluated on 
a VA fee-basis examination in January 2001, at which time he 
was diagnosed with arthritis of the lumbar spine.  Additional 
private examination/treatment records dated in 1999-2000 
reflect a diagnosis of degenerative joint disease and chronic 
pain, although these records are, in general, nonspecific as 
to the specific joints affected by the degenerative joint 
disease and the areas of pain complained of by the appellant.  
Thereafter, the record shows that the appellant submitted a 
statement from his private physician, Dr. A. H., M.D., in 
October 2002.  In this statement, Dr. H. provided a detailed 
background of the appellant's medical history and the in-
service back injuries, as is essentially reflected by the 
above-cited service medical records, and based thereon, 
concluded that the arthritis condition he presently suffered 
from was caused by his military service.

In addition to the above, the record shows that following his 
December 2002 Travel Board hearing, the undersigned Veterans 
Law Judge granted a 60-day hold on the case to allow the 
appellant the opportunity to submit medical-nexus evidence.  
In response, the appellant submitted a second statement from 
Dr. H. in January 2003; in this statement, Dr. H. provided a 
detailed medical opinion, which reads as follows, in 
pertinent part:

I [name omitted] have been treating [the 
appellant] for chronic back pain in the 
lumbar, cervical, and the thoracic areas 
since Jan[uary] of 1985.  After he was 
Honorably discharged from the United 
States Air Force in Oct[ober] of 1984[,] 
[h]is pain is caused by the accidents 
that he had while on active duty. . . .  
He has been in constant pain because of 
the arthritis caused by the auto accident 
and when he slipped off the ladder of a 
KC-135 Aircraft and landed flat on his 
feet causing his vertebrae to be 
compressed.  He has also had to wear 
various back braces including a woman's 
corset.  But because he was a Law 
Enforcement Officer, supervisor for 10 
years[,] [h]e had to wear bullet proof 
vest and he couldn't wear the vest and 
brace at the same time because it caused 
more pain wearing both at the same time, 
but he still had to work to provide for 
his family.  In my professional opinion 
the arthritis was caused by both car 
accident and the fall from the aircraft 
and that is why he is hurting constantly.
Discussion

As noted above, per Hickson, in order to establish service 
connection for a disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, there is certainly evidence of a current 
disorder of the lumbar spine, diagnosed as arthritis, which 
satisfies element (1) of Hickson.  The reports from Dr. H. 
and the January 2001 VA fee-basis examination detailed above 
clearly reflect a diagnosis of arthritis of the lumbar spine 
based on physician examination findings and the results of 
radiograph (X-rays) tests.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the 
appellant's service medical records reflect that he was 
treated for a low back injury and the chronic pain residuals 
on many occasions during his second period of active service.  
Dr. H. highlighted instances in the service records where 
these symptoms were treated.  The Board finds that the 
evidence of record supports the conclusion that the appellant 
incurred a disorder of the low back during his active 
military service, and that accordingly, Hickson element (2) 
is satisfied.

With respect to Hickson element (3), medical nexus, Dr. H.'s 
opinion of January 2003 indicates in rather precise language 
that, based on appellant's medical history, which is 
corroborated by the evidence in the file, the evidence 
supports a medical conclusion that his currently diagnosed 
lumbar spine arthritis was incurred in service.  In his 
report, Dr. H. summarized the in-service back injuries and 
treatment that he detailed in his prior report, described how 
the condition remained chronic from the original injury, 
requiring treatment in the years after service, and then 
stated directly that in his opinion, the appellant's 
arthritis was caused by both the car accident and the fall 
from the aircraft during service.  The Board believes that 
this opinion is congruent with other evidence of record, 
which is significant for the appellant's and his wife's 
credible testimony regarding the chronic nature of his low 
back pain complaints, both during and after service, 
proffered at the December 2002 Travel Board hearing before 
the undersigned.  In the Board's view, their statements and 
testimony clearly fall within the type of competent evidence 
that lay individuals are allowed to provide with regard to 
observations of the senses (sight, sound, hearing, etc.), 
which, in this case, would be reflected in the appellant's 
physical distress and limitations evident from having long-
term problems since service with chronic pain in his low 
back.  See e.g. Falzone v. Brown, 8 Vet. App. 398, 405-06 
(1995); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As the 
regulations regarding service connection do not require that 
a veteran-claimant establish service connection through 
medical records alone, see Triplette v. Principi, 4 Vet. App. 
45, 49 (1993), the Board believes that the medical findings 
reported by Dr. H. as well as the credible lay evidence from 
the appellant and his wife is sufficiently probative to 
establish entitlement to service connection.

Accordingly, in view of available evidence that is found 
credible by the Board, both medical and non-medical, and with 
resolution of reasonable doubt in favor of the appellant, the 
Board finds that Hickson element (3) is also satisfied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

